Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 7, 9, 12, 18-22, 28, 29, 32, 38-41 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 32 appears to have a typo repeating the last limitation, and is corrected to be consistent with analogous claim 12 as believed to be originally intended.
Claims which are amended are listed below:
32. An arrangement in a network node, the arrangement comprising:
a transmitter, the transmitter configured to:
send a configuration message to the user equipment, the configuration message defining one or more conditions to be fulfilled in order for the user equipment to apply a fast re-establishment procedure, wherein the one or more conditions comprise one or more of the following conditions:
a condition that is defined to be fulfilled when, based on a received signal from a neighboring cell, the user equipment is within the coverage of said neighboring cell;
a condition that is defined to be fulfilled when the received signal from said neighboring cell is stronger than a threshold value; and
a condition that is defined to be fulfilled when, based on the received signal from said neighboring cell, a measurement event or measurement report is triggered for said neighboring cell; and
processing circuitry, the processing circuitry configured to:

configure the user equipment to apply the fast re-establishment procedure or a normal re-establishment procedure with respect to said neighboring cell depending on if said one or more conditions are fulfilled for said neighboring cell, wherein the fast re-establishment procedure initiates connection re-establishment to said neighboring cell faster if said one or more conditions are fulfilled than the normal re-establishment procedure that the user equipment would otherwise apply if said one or more conditions were not fulfilled.
Allowable Subject Matter
Claims 1, 7, 9, 12, 18-22, 28, 29, 32, 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Lee et al. (US 2009/0181676) discloses assigning high or low priority per cell with respective faster or slower reestablishment (0103-0107, 0116-0117), but not after defining the claimed one or more conditions, applying the fast re-establishment procedure or a normal re-establishment procedure with respect to said neighboring cell depending on whether the one or more conditions are fulfilled for said neighboring cell, wherein the fast re-establishment procedure initiates connection re-establishment to said neighboring cell faster if said one or more conditions are fulfilled than the normal re-establishment procedure that said user equipment would otherwise apply if said one or more conditions were not fulfilled.
 1, 22, the prior art fails to teach or suggest: receiving a configuration message from the network, the configuration message defining one or more conditions to be fulfilled in order to apply a fast re-establishment procedure, wherein the one or more conditions comprise one or more of the following conditions:
a condition that is defined to be fulfilled when, based on a received signal from a neighboring cell, the user equipment is within the coverage of said neighboring cell;
a condition that is defined to be fulfilled when the received signal from said neighboring cell is stronger than a threshold value; and
a condition that is defined to be fulfilled when, based on the received signal from said neighboring cell, a measurement event or measurement report is triggered for said neighboring cell;
upon detection of connectivity problems towards the first cell, evaluating said one or more conditions; and
applying the fast re-establishment procedure or a normal re-establishment procedure with respect to said neighboring cell depending on whether the one or more conditions are fulfilled for said neighboring cell, wherein the fast re-establishment procedure initiates connection re-establishment to said neighboring cell faster if said one or more conditions are fulfilled than the normal re-establishment procedure that said user equipment would otherwise apply if said one or more conditions were not fulfilled., in combination with the remaining limitations of the claim.

Regarding independent Claim 12, the prior art fails to teach or suggest: sending a configuration message to the user equipment, the configuration message defining one or more conditions to be fulfilled in order for the user equipment to apply a fast re- establishment procedure, wherein the one or more conditions comprise one or more of the following conditions:
a condition that is defined to be fulfilled when, based on a received signal from a neighboring cell, the user equipment is within the coverage of said neighboring cell;
a condition that is defined to be fulfilled when the received signal from said neighboring cell is stronger than a threshold value; and
a condition that is defined to be fulfilled when, based on the received signal from said neighboring cell, a measurement event or measurement report is triggered for said neighboring cell;
configuring the user equipment to evaluate said one or more conditions upon detection of connectivity problems towards the first cell; and
configuring the user equipment to apply the fast re-establishment procedure or a normal re-establishment procedure with respect to said neighboring cell depending on if said one or more conditions are fulfilled for said neighboring cell, wherein the fast re-establishment procedure initiates connection re-establishment to said neighboring cell faster if said one or more conditions are fulfilled than the normal re-establishment procedure that the user equipment would otherwise apply if said one or more conditions were not fulfilled., in combination with the remaining limitations of the claim.

Regarding independent Claim 32, the prior art fails to teach or suggest: send a configuration message to the user equipment, the configuration message defining one or more conditions to be fulfilled in order for the user equipment to apply a fast re- establishment procedure, wherein the one or more conditions comprise one or more of the following conditions:
a condition that is defined to be fulfilled when, based on a received signal from a neighboring cell, the user equipment is within the coverage of said neighboring cell;
a condition that is defined to be fulfilled when the received signal from said neighboring cell is stronger than a threshold value; and
a condition that is defined to be fulfilled when, based on the received signal from said neighboring cell, a measurement event or measurement report is triggered for said neighboring cell; and
processing circuitry, the processing circuitry configured to:
configure the user equipment to evaluate said one or more conditions upon detection of connectivity problems towards a first cell, and
configure the user equipment to apply the fast re-establishment procedure or a normal re-establishment procedure with respect to said neighboring cell depending on if said one or more conditions are fulfilled for said neighboring cell, wherein the fast re-establishment procedure initiates connection re-establishment to said neighboring cell faster if said one or more conditions are fulfilled than the normal re-establishment procedure that the user equipment would otherwise apply if said one or more conditions were not fulfilled, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Siren Wei/
Patent Examiner
Art Unit 2467